﻿At the outset, I would like to congratulate you, Sir, on your election to the presidency of the General Assembly for this session. I have no doubt that, like your predecessor, you will guide its proceedings to a very successful conclusion.
We extend our welcome to the new States Members of our Organisation - the Republic of Korea, the Democratic People's Republic of Korea, the Federated States of Micronesia and the Republic of the Marshall Islands - which widen and strengthen its universal framework. We also welcome the entry into membership of Estonia, Latvia and Lithuania, countries which have regained their liberty after the long night that followed upon the infamous Molotov-Von Ribbentrop Treaty. Of course, Argentina was among the first nations to recognise their independence.
We would also like to congratulate and thank the Secretary-General, Mr. Javier Peres de Cuellar, for the way in which he has fulfilled his sensitive mandate. We are extremely proud that he is a Latin American. His term of office has been the most active ever in our Organisation's history, and he discharged it masterfully. No doubt, his thoughts and recommendations will be valuable contributions to the future of the United Nations.
The end of the cold war has established a completely new international framework. In a world from which conflicts will undoubtedly not vanish, but where the worst threats have been dispelled, the United Nations has an invaluable role to play as guarantor for these promising realities. Argentina is committed to supporting the endeavours of the United Nations. In that context, we reaffirm our support of the system of collective security enshrined in the Charter and in particular to the central role of the Security Council in maintaining peace.
My country is building a sound political and economic stability, thanks to which we Argentines can now make long-term plans. The Argentina of today is doing very well in a process that began in 1983 and has been solidly entrenched since 1989. We are living through profound transformations, and it is no mere coincidence that this should be taking place at a time when the entire world is strengthening the foundations of a new world order.
The changes in Argentina are the outcome of three serious crises over the past 15 years. The best thing that a country can do is to avoid crises; the next best is to learn from them, and that is what my country has done. The restoration of democracy was accelerated by the human rights crisis and the Malvinas crisis. Finally, the transformation of our foreign policy came as a result of our realising that our isolationist attitude of past decades was ineffective and led to confrontation. The crisis of the State-controlled economic model in 19S9 produced serious instances of hyperinflation which led us to a radical change of course in our economic thinking and to today's openness and stability.
The crises in hyperinflation, foreign policy and human rights together generated a total renewal of the country's internal and external economic and political profiles. Argentina has stepped firmly into a new era. This is a process that coincides with deep-rooted trends affecting the entire planet and many Members of the United Nations. In our case, the key to this evolution is that the strengthening of freedom and democracy go hand in hand with economic reform and openness. He can say with great satisfaction that the legitimacy of these reforms was reaffirmed by the results of the elections held recently in my country on 8 September, when the principal political forces coincided in supporting the policy of economic stability.
Since 1989, Argentina's foreign policy has been marked by our will to join in the new international order, by the defence of our interests and by our international reaffirmation of democratic values. Furthermore, as a Latin American country we aspire to the consolidation of a greater Latin American nation encompassing the entire region. In the heart of all Latin Americans is a kind of nostalgia for such a greater homeland. Our joining in this new order has been affirmed by a number of specific measures, such as our active support of the Security Council during the Gulf crisis, which included the sending of military personnel; our current contribution of observers to various peace-keeping operations; and our explicit support for the processes of change in Eastern Europe.
Additional proof of our willingness to cooperate and our commitment to International peace and security can be seen in our excellent and Mutually beneficial current relations with the United Kingdom. This has occurred under the umbrella of a formula agreed upon with the British Government that protects the inalienable sovereign rights of Argentina over the Malvinas, South Georgias and South Sandwich Islands.
Concerning this issue I reiterate that the Argentine Government believes that the new climate between the two countries should also - at the right time - facilitate the resumption of negotiations regarding sovereignty as this General Assembly has repeatedly requested.
The encouraging process of integration between Argentina and Brazil has great relevance, due to the intense efforts involved and its transforming consequences for our countries and the region. Last March the two States, together with Paraguay and Uruguay, signed a treaty in Asuncion for the establishment of the Common Market of the South (MERCOSUR), which should be set up by 31 December 1994. He have no doubt that the Asuncion Treaty will come to be for our region what the Rome Treaty was for the Community. What we are saying is not a small matter, but nor is what is at stake.
The magnitude of this regional economic area becomes evident if we consider that the population of the participating countries is 190 million and their gross domestic product (GDP) more than $400 billion, that is, 2 6 per cent of the GDP and 51 per cent of the population of Latin America and the Caribbean.
At the same time, we consider that the Americas Initiative formulated by the President of the United States is a positive proposal. It encourages us to work together with solidarity and on equitable grounds and on the basis of concrete facts such as trade, the debt and investment. The framework agreement recently signed in Washington between the United States and the emerging MERCOSUR is also very promising for a future of fruitful cooperation in our sub regional relations with that country.
Thanks to important agreements recently signed with Chile, it will soon be possible to say that there are no longer any points of disagreement in the demarcation of the long boundary between Argentina and its sister country, and this opens up the possibility of carrying on an intensive programme of economic cooperation, which is crucial for both nations.
With Brazil we have also made significant progress in other sensitive areas. Last August our Presidents signed an agreement on the use of nuclear energy exclusively for peaceful purposes. Negotiations are also going on between the two countries on the one hand and the International Atomic Energy Agency (IAEA) on the other, for a safeguards agreement that will enable IAEA to monitor nuclear facilities in Argentina and Brazil in order to verify that our nuclear programmes are exclusively for peaceful purposes.
In this respect, I should like to reaffirm that the Argentine space programme is solely one of peace and cooperation, fully transparent and subject to the existing international safeguards. That is why we have decided to adhere to the missile technology control regime.
Together with Brazil and Chile we have taken the historic step of pledging not to manufacture chemical or biological weapons. In this very concrete way our countries definitively exclude the possibility that the southern tip of the Americas might be affected by the consequences of the irrational use of scientific progress. In this context, I wish to reaffirm my country's firm commitment to eliminate all weapons of mass destruction from the Latin American region.
I explicitly reaffirm our commitment to the respect of human rights and political pluralism both within and outside our borders. The new era which began with the end of the cold war is characterized precisely by the triumph of these political ideals and of the market economy as its most efficient instrument. The consolidation of these new and positive circumstances demands steadfast resistance to any abandoning of principles. The Argentine Government refuses to be an accomplice to the justification, under any pretext, of the violation of human rights and fundamental freedoms. Economic and social rights are no less important than civil and political ones, but the attainment of the former cannot be used as a pretext for denying the exercise of the latter. The imposing of conditions for the effective exercise of human rights has been resorted to time and again by non-democratic regimes.
The Argentine Government also emphasises the right of the international community to point the finger at those responsible for gross and systematic violations of human rights and fundamental freedoms. The Argentine Government therefore takes an active part in the Commission on Human Rights and has ratified the Inter-American Pact on Human Rights. At the last Assembly of the Organisation of American States (OAS), held in Santiago, Chile, we signed a declaration of multilateral commitment to the defence of democracy. There is only one real lacuna in the efforts for the consolidation of the Latin American region. My Government is eager to ensure that Cuba will very soon, in peace, return to the international community, emphasising a market economy and the defence of human rights, issues that are already being addressed by their former colleagues of Eastern Europe.
Our recent withdrawal from the Movement of Non-Aligned Countries reflects our view that the end of the cold war and the establishment of a new international order have deprived the very concept of non-alignment of meaning. It reflects also our frustration at the movement's refusal to commit itself unequivocally on matters such as those mentioned above, which go beyond the opinion and behaviour of many of their member countries. We are firmly committed to the protection of the environment and to the fight against drug trafficking. These are areas in which, for the sake of higher principles linked with the interests of mankind, the international community has the right to exercise effective control. Here we note with particular satisfaction the convening of the United Nations Conference on Environment and Development, to take place next year in the sister republic of Brazil.
On the other hand, Argentinean foreign policy is at the service of the Argentine people, and is inspired by democratic ethics. For decades the Argentine Republic suffered a constant and growing impoverishment, the main victims of which were its people. Confrontational foreign policies brought about high costs, which were suffered above all by the poor and the needy. My Government has chosen to eliminate useless confrontation from its foreign policy because it considers that such confrontation is counterproductive to its own interests, as well as to those of the new international order. This it an instance in which morality converges with pragmatism, and in which defending legitimate material interests is equivalent to defending principles.
At the same time we emphatically demand that an end be put to the protectionist practices that are distorting the international markets for agricultural products through production support measures and export subsidies. These policies do not have a rational economic foundation either for the countries that apply them or for us. On the one hand they do not allow efficient producers to place their agricultural exports and on the other it punishes the contributors and consumers and the largely urban sectors of those countries which implement these policies of protection. Furthermore, these policies promote serious ecological degradation, which is brought about by these production methods and the excessive use of chemicals, which cannot be sustained by the environment. That leads to a greater environmental Imbalance than the very serious destruction of the tropical forests. On the other hand, there is a flagrant asymmetry in trade practices that tolerate subsidies to agricultural exports while banning those to industrial exports. Only very rich countries could apply such mistaken policies, but even they jeopardise global productivity and risk their future competitiveness by applying such policies.
We are convinced that the elimination of all subsidies will be beneficial for all nations. He will continue our struggle in the General Agreement on Tariffs and Trade (GATT) and in agreement with the other members of the Cairns Group until we achieve this goal. We expect the clear support of the United States and the understanding of the Community as regards the need for reform. The future, no less than that of international economic cooperation, depends on our ability to find a multilateral solution to these problems in order to avoid destructive trade wars and safeguard the positive spirit of Bretton Woods.
In order to create firm economic links with the Western European countries, Argentina has signed agreements on the promotion and mutual guarantee of investments, and is willing to negotiate agreements for the elimination of double taxation, which will facilitate the normal flow of capital in both directions. At the same time, we have rescheduled our debt with the Paris Club.
We look forward to more flexible Interaction with the European Economic Community. We trust that the framework agreement signed a little over a year ago and the agreement signed in April 1991 on the establishment of a delegation in Buenos Aires will strengthen relations and facilitate exchanges. I should like to refer to my country's position regarding three specific issues - aspects of the current world situation that are of particular interest to my Government.
Among the many positive changes that have taken place in the world, we are encouraged by the South African Government's programme of political, social and economic reforms, aimed at dismantling the unfair system of apartheid completely and forever and at paving the way for the building of a new South Africa. That is why we have decided to re-establish diplomatic relations with that State. This step is one indication of our commitment, together with the international pressure, to the establishment of a fair and democratic society in South Africa, based on the principle of one man, one vote and on the total elimination of racial discrimination.
On the other hand, it is a matter of concern to us that, in spite of countless efforts and steps forward towards a peaceful solution to many regional conflicts, the international community has not yet found a just, peaceful and definitive solution to the question of Palestine. We support the call of the United States for the convening of a peace conference in the region, aimed at achieving a satisfactory and final solution to the various issues at stake, including the restitution of occupied territories and recognition of the right to secure and internationally recognized boundaries. In this context, the Argentine Government, as was stated last year in the General Assembly, believes that the time has come to leave behind offensive language based on analogies between Zionism and racism. That would help to create a climate of agreement that would facilitate the current diplomatic initiatives.
In regard to our Latin American region, I with to express the Argentine Republic's support for the ongoing efforts to reach a definitive solution to the conflict involving El Salvador. I wish to reaffirm my Government's recognition of the role of the Secretary-General and that of his Special Representative. I wish to note also the positive attitude of the Government of El Salvador in the search for consensus based on peace, justice and the consolidation of democracy in that sister nation. We valued particularly President Cristiani's visit to Argentina this month.
All of mankind's hopes for the remaining years of this century converge in assigning a key role to the United Nations. In that sense, 1991 has been a revealing and decisive year in overcoming scepticism. The Security Council, in particular, has shown its effectiveness, thanks to the cooperation born of the end of the cold war. It is up to us to see that these positive trends continue to be strengthened. The United Nations is undoubtedly the proper forum to discuss problems and to find solutions and ensure their implementation. Accordingly, we must commit ourselves to the most stringent respect for our Charter and to the most united and enthusiastic defence of the spirit that it embodies.
